               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 WILLIAM N. EARNSHAW and
 HELEN A. EARNSHAW,                          NO. 3:19-CV-1479
       Plaintiffs,
                                             (JUDGE CAPUTO)
              v.
 CHESAPEAKE APPALACHIA,
 L.L.C. and EQUINOR USA
 ONSHORE PROPERTIES, INC. f/k/a
 USA ONSHORE PROPERTIES, INC.,
       Defendants.
                                   ORDER
      NOW, this 23rd day of December, 2019, IT IS HEREBY ORDERED that the
Motion to Dismiss Counts I-II of the Complaint (Doc. 6) is DENIED.


                                              /s/ A. Richard Caputo
                                             A. Richard Caputo
                                             United States District Judge
